MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Jan 17 2020, 9:11 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amy D. Griner                                            Curtis T. Hill, Jr.
Mishawaka, Indiana                                       Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of The Termination                         January 17, 2020
of Parental Rights of:                                   Court of Appeals Case No.
                                                         19A-JT-1152
J.K. (Minor Child)                                       Appeal from the Elkhart Circuit
and                                                      Court
                                                         The Honorable Michael
N.G. (Father),                                           Christofeno, Judge
Appellant-Respondent,                                    The Honorable Deborah Domine,
                                                         Magistrate
        v.
                                                         Trial Court Cause No.
                                                         20C01-1812-JT-67
The Indiana Department of Child
Services,
Appellee-Petitioner,



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020                   Page 1 of 22
                                  Case Summary and Issue
[1]   N.G. (“Father”) appeals the termination of his parental rights to his child and

      presents the sole issue of whether the juvenile court’s order terminating his

      parental rights was clearly erroneous. Concluding it was not clearly erroneous,

      we affirm.



                              Facts and Procedural History
[2]   Father and B.K. (“Mother”) are the unmarried biological parents of J.K., born

      April 3, 2017 (“Child”). On April 4, 2017, the day after Child was born, the

      Department of Child Services (“DCS”) received a report alleging that Mother

      had been admitted to the hospital to give birth and tested positive for

      amphetamines and cocaine upon arrival and Child also tested positive at birth.1

      Mother admitted to smoking methamphetamine three days prior. Mother

      stated she believed Father was the biological father of Child, but paternity had

      not yet been established. Mother also alleged that Father uses intravenous

      illegal drugs. Father went to the hospital to visit Mother and Child but the two

      got into an altercation and Father was removed from the property. The same

      day, DCS filed a request for Child’s removal and the juvenile court entered an




      1
       Ultimately, Mother voluntarily relinquished her parental rights to Child and does not participate in this
      appeal. Therefore, we have limited our recitation of the facts to those pertaining primarily to Father, except
      as necessary.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020                   Page 2 of 22
      emergency custody order removing Child from Mother’s care. Child was

      placed with his maternal grandmother, C.K.


[3]   On April 5, 2017, DCS filed a petition alleging Child to be a child in need of

      services (“CHINS”) based on Mother’s substance abuse during her pregnancy

      and the fact that Father has been “violent around Mother and had to be

      escorted from the hospital after getting into a verbal altercation with Mother.”

      Exhibits, Volume III at 30. The juvenile court subsequently entered an order

      appointing a court appointed special advocate (“CASA”) for Child. An initial

      hearing on the petition was held on April 13 during which Mother and Father

      admitted Child was a CHINS and the juvenile court adjudicated Child as such.

      Due to the allegations, Father agreed to submit to a drug screen after the

      hearing. Father tested positive for amphetamine, methamphetamine, cocaine,

      and heroin and therefore, Child was not placed with Father at that time.


[4]   DCS filed a pre-dispositional report recommending (among other things) that

      Father: maintain weekly contact with the DCS family case manager (“FCM”);

      establish paternity; participate in Fatherhood Engagement services and follow

      all recommendations; enroll in and complete any programs recommended by

      the FCM; obey the law; refrain from drug use; maintain suitable housing;

      complete parenting and substance abuse assessments; submit to random drug

      screens; and, upon establishing paternity and participating in substance abuse

      treatment, attend supervised visitation. Following a dispositional hearing on

      May 11, the juvenile court entered its dispositional decree adopting DCS’

      recommendations and further ordering Father to enroll and participate in any

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 3 of 22
      services ordered within thirty days of the corresponding referral. As to the

      random drug screens, the court stated that any drug screen not completed in a

      timely manner would be considered a positive screen. See id. at 69-70. Around

      June 2017, Father ceased all contact with DCS.


[5]   On September 7, 2017, DCS filed a progress report informing the court that

      Father: completed paternity testing and is Child’s father; submitted to several

      DCS drug screens, which were positive for methamphetamine and opiates;

      failed to complete a parenting assessment, substance abuse assessment, or any

      treatment; failed to begin Fatherhood Engagement services; and due to the high

      levels of substances in his drug screens, was not allowed to participate in any

      supervised contact with Child. DCS also reported that Father attempted to

      contact Child outside of DCS approval. Further, Father had not contacted

      DCS, “limit[ing] DCS[’] ability to monitor his progress and substance use.” Id.

      at 78.


[6]   Father was arrested around April 2018 on possession of narcotics charges. On

      July 6, 2018, DCS filed an additional progress report stating that Father was

      incarcerated in the St. Joseph County, Indiana, jail. At the time, Father still

      had not completed a parenting or substance abuse assessment and had not

      started Fatherhood Engagement services. On July 17, DCS filed the DNA

      paternity test results with the juvenile court, as well as a motion to change the

      permanency plan to a concurrent plan of guardianship and adoption. The

      juvenile court held a periodic case review hearing on July 19 and found that

      Father was incarcerated at the time, had not complied with Child’s case plan,

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 4 of 22
      and had not visited Child, cooperated with DCS, or “enhanced [his] ability to

      fulfill [his] parental obligations.” Id. at 133.


[7]   Father was released from jail and began work release around September 2018.

      In an October progress report, DCS reported that around the end of the

      reporting period, Father began making consistent contact with DCS. Father

      had been residing at the DuComb Center in South Bend, a work release

      program, and had completed a substance abuse assessment and attended

      intensive outpatient drug treatment. At the time, Father had not completed a

      parenting assessment and was on a waitlist for Fatherhood Engagement

      services. In addition, Father had tested negative on drug screens and

      breathalyzers. However, DCS also reported that Father had been recently

      arrested and re-incarcerated in the St. Joseph County jail for allegedly hiding

      Suboxone in a pen in his room. Later, after Father returned to work release,

      multiple cigarettes and a green “leafy substance rolled up in a piece of paper”

      were found in Father’s property. Transcript of Proceedings, Volume II at 135-

      36. Father’s placement in work release was revoked and he was sent back to

      jail.


[8]   On December 7, 2018, DCS filed a petition to terminate Mother’s and Father’s

      parental rights. The juvenile court held an initial hearing on December 27

      during which DCS informed the court that Father recently tested positive for

      synthetic marijuana. Father was incarcerated until March 5, 2019 and then

      returned to the DuComb Center. The juvenile court held a fact-finding hearing

      on May 10, 2019. At the outset of the hearing, Mother indicated that she

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 5 of 22
wanted to voluntarily relinquish her parental rights and she signed the required

consent, which the juvenile court later accepted. Following the hearing, the

juvenile court entered an order terminating Father’s parental rights and found,

in pertinent part:


        [13.]l. [Father] only asked for visits with his son two years after
        [Child]’s birth, and two years after the [C]hild’s CHINS case was
        initiated.


        m.     A major part of the delay in making a request for visits
        was [Father]’s incarceration. Nonetheless, [his] circumstances
        today are the same as they were eight months ago; he could have
        asked for visits sooner had he been in compliance with the rules
        at work release.


        n.     [Father] is currently placed at DuComb and he has been at
        the DuComb Center, which is a work release facility, since
        September of 2018. [S]oon after [] his placement at the center
        [he] was violated [sic] for “cheeking” suboxone and he was sent
        back to jail. He was released from incarceration on March 5,
        2019 and a request was made by [Father] for a visit with [Child],
        for the first time, on April 18, 2019.


        ***


        q.       [Father] is unable to care for [Child] while in work release.


        r.     [Father]’s earliest release from work release is August of
        this year, four months from the date of the hearing[.] His
        sentence will be complete in June of 2020, so if there are
        violations[, Father] could be at work release for more than
        another year.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 6 of 22
        s.    Upon release from work release, [Father] will then be on
        probation in another case out of Elkhart County.


        t.     [Father] has done well in the last two months while in the
        work release facility. At this moment, . . . he is in compliance
        with the work release program and . . . the expectations of his
        son’s CHINS case.


        u.    A determination of a parent’s ability to care for a child,
        however, requires more than consideration of the instant
        compliance.


        v.     Since [Child] was adjudicated a CHINS, [Father] has
        rarely been in compliance with the expectations imposed under
        the CHINS case. . . . There is no dispute that [Father] has been in
        compliance and has been working with the DCS for the last two
        months. Nonetheless, in the Review Hearing Report filed on
        October 30, 2018, it was reported that [Father] had just begun to
        make regular contact with the DCS, and still had not completed
        his parenting assessment and had not visited with [Child]. At the
        hearing held on July 19, 2018, it was reported that [Father] had
        not cooperated with services offered, had not enhanced his ability
        to parent and had not visited his son. In a Motion to Modify the
        Permanency Plan filed on July 17, 2018, it was reported that
        [Father] had made no progress in the case since May of 2017. In
        the Progress Report filed on May 16, 2018, the DCS case
        manager reported that [Father] had not been in contact with the
        DCS, had not participated in drug treatment or any other
        services, and had not visited [Child]. At the Permanency
        Hearing held on February 8, 2018, it was found that [Father] had
        not complied with [C]hild’s case plan and had not been in
        contact with the DCS, and had not visited [C]hild. At the
        Review Hearing on September 7, 2017, [Father] was found not to
        be in[]compliance with [C]hild’s case plan.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 7 of 22
        ***


        dd. [Father] testified that because of incarceration, he was not
        ready at the time of the termination hearing to care for [Child];
        specifically, at the hearing he stated that “I would not give me a
        chance (to care for [Child]) today.” But [Father] predicts that he
        will be ready. “Will be”, however is not enough. [Child] needs a
        caregiver now.


        ee.   Moreover, while [Father] should be commended that his
        drug screens have been negative since his incarceration and
        subsequent placement in work release, his history of drug use
        demands caution to protect [Child].


        ff.   [Father] is currently in work release on a charge of
        possession of a narcotic drug.


        ***


        ii.    [Father] has a long history of substance abuse to
        overcome. He testified that he began using marijuana and
        alcohol at the age of sixteen, he admits that he has used
        hallucinogens, benzodiazepines, and cocaine. And before his
        current incarceration, [Father] admits that he was using
        methamphetamine daily and injecting heroin every day. He said
        that he used heroin for two to three years.


        jj.   [Father] testified that he is now “over drugs” because
        [Child] changed his world.


        kk. [Child], however, needs more than promises from the
        father who has visited one time in person since the day he was
        born. [Child] needs someone who can care for him today, and


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 8 of 22
              not at some undisclosed time in the future and someone with a
              longer track record of sobriety and a relationship with [Child].


      Appealed Order at 6-9. Based on these findings, the juvenile court concluded:


              ll.    Based upon [Father]’s history of conduct, his history of
              drug use, history of incarceration and a two year history of
              failure to establish a relationship with [C]hild, his current
              promises are not enough to refute the conclusion supported by
              the evidence presented that the conditions resulting in removal
              will not be remedied and that a continuation of the parent child
              relationship poses a threat to the well being of [Child].


      Id. at 9. The juvenile court also concluded that termination of Father’s parental

      rights is in Child’s best interest and a satisfactory plan for the care and

      treatment of Child existed. Father now appeals. Additional facts will be

      supplied as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[9]   We begin, as we often do, by emphasizing that the right of parents to establish a

      home and raise their children is protected by the Fourteenth Amendment to the

      United States Constitution. In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App.

      2004), trans. denied. Although parental rights are of a constitutional dimension,

      they are not without limitation and the law provides for the termination of these

      rights when parents are unable or unwilling to meet their parental

      responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). We

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 9 of 22
       acknowledge that the parent-child relationship is “one of the most valued

       relationships in our culture,” but also recognize that “parental interests are not

       absolute and must be subordinated to the child’s interests in determining the

       proper disposition of a petition to terminate parental rights.” Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal quotations

       omitted). The involuntary termination of one’s parental rights is the most

       extreme sanction a court can impose because termination severs all rights of a

       parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. As such, termination is intended as a last resort, available

       only when all other reasonable efforts have failed. Id. The purpose of

       terminating parental rights is to protect children, not to punish parents. In re

       D.D., 804 N.E.2d at 265.


[10]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied, 534

       U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 10 of 22
[11]   As required by Indiana Code section 31-35-2-8(c), the juvenile court entered

       findings of fact and conclusions thereon. Therefore, we apply a two-tiered

       standard of review: we first determine whether the evidence supports the

       findings, then determine whether the findings support the judgment. Bester, 839

       N.E.2d at 147. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


                   II. Termination of Father’s Parental Rights
[12]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires

       DCS to prove, in relevant part:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 11 of 22
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       because subsection (b)(2)(B) is written in the disjunctive the juvenile court need

       only find one of the three elements in that subsection has been proven by clear

       and convincing evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct.

       App. 2009). If a juvenile court determines the allegations of the petition are

       true, then the court shall terminate the parent-child relationship. Ind. Code §

       31-35-2-8(a).


                                     A. Remedy of Conditions
[13]   First, we note that Father does not challenge any of the juvenile court’s

       findings; therefore, we accept the findings as true. McMaster v. McMaster, 681

       N.E.2d 744, 747 (Ind. Ct. App. 1997). Father contends that DCS failed to

       prove by clear and convincing evidence that there is a reasonable probability

       that the conditions that led to Child’s removal and continued placement outside

       of his care would not be remedied because he has been sober for approximately

       one year, which is “strong evidence that in fact the conditions that led to the

       Child’s removal, parental use of illegal substances, have been remedied.”

       Appellant’s Brief at 10.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 12 of 22
[14]   In determining whether a reasonable probability exists that the reasons for

       removal or placement outside the home will not be remedied, we engage in a

       two-step analysis. K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 647 (Ind.

       2015). We first identify the conditions that led to removal, then we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. With respect to the second step,


               the [juvenile] court must judge a parent’s fitness to care for [his]
               child at the time of the termination hearing, taking into
               consideration evidence of changed conditions. The [juvenile]
               court must also evaluate the parent’s habitual patterns of conduct
               to determine the probability of future neglect or deprivation of
               the child. Pursuant to this rule, courts have properly considered
               evidence of a parent’s criminal history, drug and alcohol abuse,
               history of neglect, failure to provide support, and lack of
               adequate housing and employment. The [juvenile] court may
               also properly consider the services offered to the parent by [DCS]
               and the parent’s response to those services as evidence of whether
               conditions will be remedied. Finally, [DCS] is not required to
               provide evidence ruling out all possibilities of change; rather, it
               need establish only that there is a reasonable probability the
               parent’s behavior will not change.


       In re I.A., 903 N.E.2d at 154 (quotations, citations, and emphasis omitted).


[15]   We begin with the conditions that led to removal or reasons for placement

       outside of the home. Here, the record reveals that DCS initially became

       involved because Mother tested positive for methamphetamine and cocaine

       upon her admission to the hospital to give birth and Child tested positive for

       amphetamines and cocaine shortly after birth. At the time, Child could not be


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 13 of 22
       placed with Father because he tested positive for amphetamine,

       methamphetamine, cocaine, and opiates. We conclude that the evidence in the

       record supports the juvenile court’s conclusion that there is a reasonable

       probability that the conditions that led to Child’s removal and continued

       placement outside of Father’s care will not be remedied.


[16]   First, throughout all but two months of this case, Father has been non-

       compliant with services, demonstrating his lack of commitment. FCM Tonya

       Greenwood began working with the family in May 2017. At the fact-finding

       hearing, Greenwood testified that Father’s contact with DCS “depend[ed] on

       the timeframe. There were different points in time of the case that he was in

       contact and times that he wasn’t in contact.” Tr., Vol. II at 162. From April

       13, 2017 to early June 2017, Father maintained contact with Greenwood.

       However, for over one year – from early June 2017 to September 2018 – Father

       failed to maintain any contact with DCS. It was not until Father began work

       release around September 2018 that he reached out to DCS. Since, he has

       maintained “more consistent contact . . . except for when he was being held at

       the jail” from late December 2018 to March 2019. Id. Since Father returned to

       work release in March, Greenwood stated that he has consistently been in

       contact with DCS.


[17]   To address Father’s substance abuse issues, DCS referred Father to an intensive

       outpatient program (“IOP”) at the inception of the case but Father did not

       attend. He eventually completed a substance abuse assessment through work

       release around August 2018, which revealed his history of using marijuana,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 14 of 22
       alcohol, hallucinogens, and more recently methamphetamine, heroin, and

       benzodiazepines. In the assessment, Father reported using several grams of

       methamphetamine per day2 and injecting approximately one hundred dollars’

       worth of heroin each day. Based on Father’s assessment, it was recommended

       that Father complete intensive outpatient treatment and Moral Recognition

       Treatment (“MRT”), find social support within the community, and meet with

       a psychiatrist to address medication issues. MRT is continuing care for drug

       treatment and is usually completed after a participant finishes IOP.


[18]   Father attended IOP at Oaklawn but failed to complete the treatment. Lindsey

       Andrews, case manager at the DuComb Center, testified that Father did not

       finish IOP as required because Father was not participating. Father was often

       distracted; he constantly walked in and out of class and often complained about

       the legal system and Oaklawn. Andrews stated, “[i]n every IOP class, [Father]

       kept leaving, being on his phone. So, they just said, we’re just going to [send

       him] straight to MRT class because it was once a week.” Id. at 137. With

       respect to this lack of meaningful participation, Greenwood opined that “it

       seemed as though [Father] was there physically . . . but not engaging in the

       treatment, not taking it seriously[, which] concern[ed her] for the sustainability

       of his sobriety.” Id. at 171.




       2
         Greenwood testified that, on his assessment, Father reported using three-fourths to three grams of
       methamphetamine per day; however, Father testified that he did not believe “anybody could do that [much]
       in a day, but . . . three or four times a day might have been a better response.” Id. at 223 (emphasis added).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020                 Page 15 of 22
[19]   In October 2018, Father was referred to complete a parenting assessment;

       however, due to his work release violations, he was re-incarcerated, which

       delayed the process. Upon his release in March 2019, Father completed the

       first part of the assessment; however, under the circumstances, he was unable to

       complete the second part which requires Child to be present. Although

       Greenwood acknowledged that Father has done well in work release recently,

       she testified that Father’s failure to complete substance abuse treatment and the

       parenting assessment is particularly concerning with respect to maintaining his

       sobriety. She stated, “given the timeline of this case, that it’s been open two

       years, and these last two months while we have seen a lot more motivation

       from [Father], it is still concerning that . . . no treatment has been completed.”

       Id. at 169.


[20]   Second, although Father’s most recent drug screen was negative and he testified

       that he has been attending NA meetings, he has failed to consistently and

       independently maintain sobriety. The evidence establishes that Father tested

       positive for methamphetamine, amphetamines, and opiates in April and May

       2017. Then, Father did not have any contact with DCS from early June 2017

       until September 2018, after he had been released from jail and placed on work

       release. Father tested negative in October 2018 for substances but tested

       positive for synthetic marijuana in December 2018. Greenwood administered

       approximately ten drug screens during the case but was unable to do more

       because Father ceased all contact for over a year. There is no question Father

       had done well in the two months preceding the hearing; however, Father had


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 16 of 22
       not completed substance abuse treatment and his only periods of sobriety had

       been during his incarceration or while on work release.


[21]   With respect to visitation, although we acknowledge that two scheduled visits

       were cancelled through no fault of Father, he has only visited with Child once

       in two years, which occurred several weeks before the fact-finding hearing.

       Father acknowledges that his frequent incarceration has hindered his progress

       in this case. Despite the services offered to assist Father with reunification with

       Child, Father chose not to address his substance abuse issues by complying

       with the case plan and, as a result, was incarcerated for possession of a narcotic

       drug. Even following his release, Father entered work release where he

       committed multiple violations and was sent back to jail.


[22]   Ultimately, Greenwood testified that, despite Father’s recent progress, he has

       not demonstrated the requisite consistency to be ready to care for Child. She

       testified:


               I do question . . . the overall case. Like I said, two years [of non-
               compliance] compared to two months [of progress] and, also,
               when he was previously at the DuComb Center at the end of last
               year, just the multiple violations that he had, the positive drug
               screens showing that he was struggling from abstaining from
               using.


               I was . . . happy to hear that he was now involved in MRT. I
               thought that that was an accomplishment and a progression from
               where he was at. But after hearing that he essentially didn’t
               finish IOP successfully to move on to MRT, he was just moved
               to MRT, because of how he acted in the class. I’m just

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 17 of 22
                concerned that his efforts aren’t entirely genuine and maybe
                rushed at this time.


       Id. at 186.


[23]   Lastly, we note that Father’s criminal history highlights his struggle with

       substance abuse and instability, and ultimately demonstrates his lack of

       commitment, unwillingness, and inability to adequately care for Child.3 This

       court has recognized that “[i]ndividuals who pursue criminal activity run the

       risk of being denied the opportunity to develop positive and meaningful

       relationships with their children.” Castro v. State Office of Family & Children, 842

       N.E.2d 367, 374 (Ind. Ct. App. 2006) (quoting Matter of A.C.B., 598 N.E.2d

       570, 572 (Ind. Ct. App. 1992)), trans. denied. Although we commend Father for

       his recent improvements, this court has often noted that evidence of a parent’s

       “pattern of unwillingness to deal with parenting problems and to cooperate with

       those providing social services, in conjunction with unchanged conditions,

       support a finding that there exists no reasonable probability that the conditions

       will change.” In re L.S., 717 N.E.2d at 210. In addition, a parent’s failure to

       exercise the right to visit one’s child demonstrates a lack of commitment to

       complete the actions necessary to preserve the parent-child relationship. Lang,

       861 N.E.2d at 372. Unfortunately, such is the case here.




       3
        Father has convictions for driving with an inoperative license and fictious plates, conversion, and
       possession of a narcotic drug.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020                 Page 18 of 22
[24]   At the fact-finding hearing, when asked whether he was ready to care for Child,

       Father responded, “At this very moment, no. . . . I’m in DuComb. I don’t have

       my own home. I don’t have the foundation that [Child] does need. In four

       months ask me that question again, it will be a completely different answer.”

       Tr., Vol. II at 213-14. Despite Father’s recent progress, it is apparent that the

       juvenile court weighed Father’s prior history more heavily – specifically, his

       repeated incarcerations, substance abuse, non-compliance with services, and

       overall instability – than any recent improvements. As our supreme court has

       explained,


               the [juvenile] court must judge a parent’s fitness as of the time of
               the termination proceeding, taking into consideration evidence of
               changed conditions – balancing a parent’s recent improvements
               against ‘habitual patterns of conduct to determine whether there
               is a substantial probability of future neglect or deprivation.’ We
               entrust that delicate balance to the [juvenile] court, which has
               discretion to weigh a parent’s prior history more heavily than
               efforts made only shortly before termination. Requiring
               [juvenile] courts to give due regard to changed conditions does
               not preclude them from finding that parents’ past behavior is the
               best predictor of their future behavior.


       In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quotations, citations, and footnote

       omitted). As such, the juvenile court was well within its discretion to

       “disregard the efforts [Father] made only shortly before termination and to

       weigh more heavily [Father]’s history of conduct prior to those efforts.” K.T.K.

       v. Ind. Dep’t of Child Servs., Dearborn Cty. Office, 989 N.E.2d 1225, 1234 (Ind.

       2013) (citing Matter of C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997)


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 19 of 22
       (“explaining that ‘it [is] within the province of the trial court, as the finder of

       fact, to ignore or discredit . . . evidence’ of remedial efforts made shortly before

       the termination hearing.”)). For these reasons, we conclude the juvenile court’s

       findings supported its conclusion. See, e.g., In re E.M., 4 N.E.3d at 644 (findings

       regarding a parent’s continued non-compliance with services supported juvenile

       court’s conclusion the conditions under which children were removed from the

       parent’s care would not be remedied).4


                                                B. Best Interests
[25]   Father also challenges the juvenile court’s conclusion that termination of his

       parental rights is in Child’s best interests. “Permanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904

       N.E.2d 1257, 1265 (Ind. 2009). In determining what is in the best interests of

       the child, the juvenile court must look beyond the factors identified by DCS and

       look to the totality of the evidence. A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In doing so, the juvenile

       court must subordinate the interest of the parents to those of the child. McBride

       v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). And the juvenile court need not wait until the child is irreversibly

       harmed before terminating the parent-child relationship. Id.




       4
        Having determined that DCS met its burden of showing that the conditions that resulted in Child’s removal
       and continued placement outside of Father’s care will not be remedied, we need not address whether DCS
       met its burden of proving that the continuation of the parent child relationship poses a threat to Child’s well-
       being. K.T.K., 989 N.E.2d at 1234.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020                  Page 20 of 22
       Recommendations of the FCM and CASA, in addition to evidence that the

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in the child’s best interest. In

       re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied.


[26]   Here, CASA Deborah Sorokin and FCM Greenwood both testified that

       termination of Father’s parental rights is in Child’s best interests. See Tr., Vol.

       II at 172, 196. Sorokin testified that Child needs stability and uncertainty is bad

       for Child; her “concern is that [Father] doesn’t have a record of being able to,

       . . . in the last two years . . . be drug free, to be clean. I don’t know that he’s

       had a consistent job; I don’t believe he’s had a consistent home. There’s been

       nothing stable in his life that he can give to [Child] for stability.” Id. at 196.

       Similarly, Greenwood opined that termination is in Child’s best interests

       because “the longer that we keep [Child] in the system it puts his permanency at

       risk. He has been with [C.K.] pretty much his entire life. He knows [her], he’s

       bonded to [her]. . . . She is able to meet his needs. And I don’t feel that [Father]

       is ready for that at this time.” Id. at 172. In sum, this is sufficient evidence to

       support the juvenile court’s conclusion that termination of Father’s parental

       rights is in Child’s best interests.



                                               Conclusion
[27]   We conclude that DCS presented sufficient evidence to support the juvenile

       court’s order terminating Father’s parental rights to Child. Therefore, the order

       was not clearly erroneous, and we affirm the judgment of the juvenile court.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 21 of 22
[28]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1152 | January 17, 2020   Page 22 of 22